Order filed October 17, 2017




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-17-00682-CV
                                    ____________

                    DAMON KENDRICK DOVE, Appellant

                                          V.

                          THE STATE OF TEXAS, Appellee


                    On Appeal from the 268th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 16-DCV-232297

                                     ORDER

      Appellant’s brief was due October 2, 2017. No brief or motion for extension
of time has been filed.

      Unless appellant files a brief with this court on or before November 1, 2017,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                        PER CURIAM